DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ paper filed on 6/1/2022 have been received and entered. Claims 1, 10, 19 and 20 have been amended. Claims 4-5 and 13-14 have been cancelled. Claims 1-3, 6-12 and 15-20 are pending in the application.
Applicants’ remark has been considered and it appeared to be persuasive to overcome the rejection in the record.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Claims 1-3, 6-12 and 15-20 are allowable over the prior art of record because none of the prior art of record whether taken singularly or in combination to teach the interrelationship performance operation of the amended of the claims 1, 10 and 19 which disclose encoding the input data via an encoding function as a migration attribute to generate encoded input data having a migration function that is non-monotonic versus an attribute related to the input data wherein the encoding function is dependent on time and varies with the offset; migrating the encoded input data via the pre-stack depth migration technique to generate migrated encoded input data; generating an estimated common image gather based upon the migrated input data and the migrated encoded input data; and generating a seismic image utilizing the estimated common image gather, wherein the seismic image represents hydrocarbons in a subsurface region of Earth or subsurface drilling hazards. It is these limitations as they are claimed in the combination with other limitations of the claim, which have not been found, taught or suggested in the prior art of record, that make these claims allowable over the prior art.
The closest prior art, Baina et al (US 20140149046) teaches a method of processing seismic data by providing surface offset common image gathers which include various kinds of depth migration processes, performing a division of two migrated data in a least square sense to obtain an offset, and an addition of the reflectivity obtained from the first migrated data to the corresponding subsurface and offset gather location given by the obtained attribute map to reconstruct surface offset common image gathers (pars 0023, 0039), but does not expressly disclose the above features of the claims 1, 10 and 19. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	Baina et al (US 9632192) discloses method of processing seismic data by providing surface offset common image gathers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN BUI whose telephone number is (571)272-2271. The examiner can normally be reached MON-THURS.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M VAZQUEZ can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN BUI/Primary Examiner, Art Unit 2865